Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to amendments filed on April 15, 2022.
Claims 1-14 have been canceled.
Claims 15-30 are pending.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated April 19, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-17, 19-25, and 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, 10-14, and 16-18 of U.S. Patent No. 11336474B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Pending Claims
U.S. Patent No. 11336474B2
Claim 15: A computer-implemented method for optimizing media processing for multi-party communication session, the method comprising:
identifying a plurality of potential conversion rules for converting a source media type to a first target media type associated with a client device;
determining, for each of the plurality of potential conversion rules, a first score based on a parameter of the client device; 
determining, for each of the plurality of potential conversion rules, a second score based on a transformation cost for converting; 
rating each of the plurality of potential conversion rules based on their respective scores; selecting, among the potential conversion rules, a first conversion rule based on the rating; converting the source media type to the first target media type based on the first conversion rule; and 
transmitting the first target media type to the client device.
Claim 1: A computer-implemented method by a collaboration server for converting collaboration media, the method comprising:
identifying a virtual room source media type for a virtual room source media associated with a virtual room and a first set of evaluation criteria;
converting the virtual room source media type to a generic signaling protocol used internally by the collaboration server;
identifying a plurality of potential conversion rules for converting the generic signaling protocol to a first target media type associated with a client device, wherein the first set of evaluation criteria comprise a first evaluation criterion associated with a parameter of the client device and a second evaluation criterion associated with a transformation cost for converting the generic signaling protocol to the first target media type;
for each of the potential conversion rules:
determining a first sub-score based on the first evaluation criterion and a second sub-score based on the second evaluation criterion; and
determining a score based, at least in part, on the first sub-score and the second sub-score;
rating the potential conversion rules based on their respective scores;
selecting, among the potential conversion rules, a first conversion rule based on the rating;
converting the generic signaling protocol to the first target media type based on the first conversion rule; and
transmitting the first target media type to the client device.
Claim 23: A system, comprising: 
a processor; 
a memory operatively connected to the processor and storing instructions that, when executed by the processor, cause the processor to perform operations comprising: 
identifying a plurality of potential conversion rules for converting a source media type to a first target media type associated with a client device; determining, for each of the plurality of potential conversion rules, a first score based on a parameter of the client device; 
determining, for each of the plurality of potential conversion rules, a second score based on a transformation cost for converting; 
rating each of the plurality of potential conversion rules based on their respective scores; selecting, among the potential conversion rules, a first conversion rule based on the rating; converting the source media type to the first target media type based on the first conversion rule; and 
causing to transmit the first target media type to the client device.
Claim 11: A system, comprising:
a processor;
a memory operatively connected to the processor and storing instructions that, when executed by the processor, cause the processor to perform operations comprising:
identifying a virtual room source media type for a virtual room source media associated with a virtual room and a first set of evaluation criteria;
converting the virtual room source media type to a generic signaling protocol used internally by the collaboration server;
identifying a plurality of potential conversion rules for converting the generic signaling protocol to a first target media type associated with a client device, wherein the first set of evaluation criteria comprise a first evaluation criterion associated with a parameter of the client device and a second evaluation criterion associated with a transformation cost for converting the generic signaling protocol to the first target media type;
for each of the potential conversion rules:
determining a first sub-score based on the first evaluation criterion and a second sub-score based on the second evaluation criterion; and
determining a score based, at least in part, on the first sub-score and the second sub-score;
rating the potential conversion rules based on their respective scores;
selecting, among the potential conversion rules, a first conversion rule based on the rating;
converting the generic signaling protocol to the first target media type based on the first conversion rule; and
transmitting the first target media type to the client device.


Regarding claims 15-17, 19-25, and 27-30, U.S. Patent No. 11336474B2 teaches computer-implemented method and system for optimizing media processing for multiple party communication session. The pending claims differs from U.S. Patent No. 11336474B2 in that the pending claims do not recite converting source media to a generic signal protocol. It would have been obvious to one of ordinary skill in the communication art at the time of invention to convert media to a generic protocol. One would be motivated to include said converting to provide compatibility across devices.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Periyannan et al. (US Publication 2011/0283203 A1) in further view of Joch et al. (US Publication 2014/0181266 A1).
Regarding claim 15, Periyannan teaches a computer-implemented method for optimizing media processing for multi-party communication session, the method comprising: 
converting the source media type to the first target media type … (VMR engine 102 converts and composes in real time the plurality of video conference feeds from the participants to a VMR to a composite video and audio stream compatible with each of the video conference endpoints)([0055]; Figure 3 – a exemplary media processing node used to convert source media to target media is shown); and 
transmitting the first target media type to the client device (The two (or more) compressed forms of the video streams listed above are transcoded by video transcoder 304 sent by distributed multicast video switch 306 using a multicast address on the network)([0059]).
	Periyannan differs from the claim in that Periyannan fails to teach identifying a plurality of potential conversion rules for converting a source media type to a target media type associated with a client, determining for each of the plurality of potential conversion rules a first score based on a parameter of the client and a second score based on a transformation cost for converting, rating each of the plurality of potential conversion rules based on their respective scores, and selecting from the potential conversion rules a first conversion rule based on the rating. However, Josh discloses of identifying a plurality of potential conversion rules for converting a source media type to a target media type associated with a client (QoE Controller 110 is generally configured to select one control point from a set of control points during a control point evaluation process. A control point is set of attributes that define a particular operating point for a media session, which may be used to guide an encoder, such as encoder 155, and/or a transcoder, such as transcoder 105. The set of attributes that make up a control point may be transcoding parameters … Evaluator 170 is generally configured to evaluate a set of control points based on their ability to satisfy policy rules and constraints … Various combinations of candidate resolutions and candidate frame rates can be used to generate candidate control points. In this example, there are 36 such control points)([0065], [0078], and [0100]; a set of potential conversion rules (i.e. control points) are identified and evaluated), determining for each of the plurality of potential conversion rules a first score based on a parameter of the client and a second score based on a transformation cost for converting (Predictor 180 may predict the “stall” bit rate by using some or all of the expected bit rate for a given control point ... the amount of data currently buffered on the client (from the Client Buffer Model module 125) ... To filter control points ... evaluator 170 may evaluate the estimated PQS for the control points based on parameters such as ... client device characteristics … various factors determining optimality of each control point in a system may be considered. Such factors may ... the amount of computational resources required in the system, and operator preferences expressed as a policy … Table I illustrates example control points and associated parameter values to illustrate the scoring and ranking that may be performed by the evaluator 170 … Table III illustrates example control points where the operator has specified a strong preference to avoid frame rates below 15 fps)([0072],[0083], [0087], [0115], and [0121]; criteria for evaluating control points include parameter of the client device (e.g. data buffered, device characteristics, bit rate, preference, etc.) and transformation cost (i.e. computational resources required), an exemplary depiction of determined scores for potential control points is shown in Table 1 and Table 3), rating each of the plurality of potential conversion rules based on their respective scores (control points are scored and ranked to select the best control point)([0113]), and selecting from the potential conversion rules a first conversion rule based on the rating (the evaluator 170 selects the control point with the best score)([0095]). The examiner notes, Periyannan and Joch teach a computer-implemented method for providing media to remote devices. As such, it would have been obvious to a person having ordinary skill in the art at the time the invention was made having Periyannan and Joch before them to modify the converting of Periyannan to include the identifying, determining, rating, and selecting of Joch such that the computer-implemented method converts source media to a target media based on a rating of conversion rules which factor in scores for evaluation criterions. One would be motivated to make such a combination to provide the advantage of dynamically selecting an appropriate conversion rule ([0018]; Joch).
Regarding claim 16, Periyannan-Joch teach the computer-implemented method of claim 15, further comprising: 
identifying a client source media type provided by the client device (Periyannan - In the example of FIG. 2, the flowchart 200 starts at block 202 where accepting from a plurality of participants a plurality of video conferencing feeds)([0040]; each participant’s feed (e.g. H.264 video) is received)); 
selecting a second conversion rule by rating the plurality of potential conversion rules based on the second score (Joch - A second stage may include scoring and ranking of the set of the filtered control points that meet all constraints, that is, selecting the best control point based on certain optimization criteria)([0081]; a target media format for each source is selected based on an evaluation of transcoding parameters); and 
converting the client source media type to the source media type based on the second conversion rule (Joch - At 325, the media session is encoded based on the initial control point. The media session may be encoded by an encoder, such as encoder 155)([0132]).
Regarding claim 17, Periyannan-Joch teach the computer-implemented method of claim 15, further comprising: 
in response to determining a change in the parameter of the client device, selecting an updated first conversion rule by rating the plurality of potential conversion rules based on the change in the first score (Joch - The transcoder session controller 635 can re-evaluate and update the transcoder control data 638 throughout a media session ...  in response to changes in either the session policy data 634 … The interval for re-evaluation can be much shorter than the prediction horizon used in the session quality analyzer. This permits setting QoE targets at beginning of a media session but also changing them throughout session lifetime)([0187]; transcoding parameters are continually evaluated (e.g. client data) and if appropriate an updated target media format is selected); and 
converting the source media type to an updated first target media type based on the updated first conversion rule (Joch - At 325, the media session is encoded based on the initial control point. The media session may be encoded by an encoder, such as encoder 155)([0132]).
Regarding claim 18, Periyannan-Joch teach the computer-implemented method of claim 15, further comprising: 
in response to determining a change in the transformation cost for converting, selecting an updated first conversion rule by rating the plurality of potential conversion rules based on the change in the second score (Joch - The transcoder session controller 635 can re-evaluate and update the transcoder control data 638 throughout a media session ...  in response to changes in either … session quality data 642. The interval for re-evaluation can be much shorter than the prediction horizon used in the session quality analyzer. This permits setting QoE targets at beginning of a media session but also changing them throughout session lifetime)([0187]; transcoding parameters are continually evaluated (e.g. complexity) and if appropriate an updated target media format is selected); and 
converting the source media type to an updated first target media type based on the updated first conversion rule (Joch - At 325, the media session is encoded based on the initial control point. The media session may be encoded by an encoder, such as encoder 155)([0132]).
Regarding claim 19, Periyannan-Joch teach the computer-implemented method of claim 15, wherein the parameter of the client device comprises at least one of: an application type, an application layout, a screen resolution, a media density, an audio sampling rate, or a device performance data (Joch - policy engine 115 may specify constraints associated with a transcoding action. Such constraints may include ... bit rate, resolution, frame rate, etc.)([0048]).
Regarding claim 20, Periyannan-Joch teach the computer-implemented method of claim 15, wherein converting the source media type to the first target media type comprises at least one of: adjusting image formats, converting text into speech, or converting speech into text (Periyannan - inbound H.264 video can be converted into YUV420P)([0099]).
Regarding claim 21, Periyannan-Joch teach the computer-implemented method of claim 15, further comprising: selecting a transmission protocol, and wherein transmitting the first target media type comprises transmitting using the transmission protocol (Periyannan - the conversion of the video conference feeds includes ... Communication protocols (e.g., H.323, SIP, XMPP, proprietary, etc.))([0051]).
Regarding claim 22, Periyannan-Joch teach the computer-implemented method of claim 21, wherein selecting the transmission protocol comprises selecting at least one of: a session initiation protocol (SIP), an H.323 protocol, a hypertext transfer protocol (HTTP), or a WebRTC protocol (Periyannan - VMR engine 102 will facilitate point-to-point calls between two disparate endpoints such as a Skype client and a standards-based H.323 endpoint)([0053])).
Regarding system claims 23-30, the claims generally correspond to computer-implemented method claims 15-22, respectively, and recite similar features in computer-implemented method form; therefore, the claims are rejected using similar rational. 

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus converting media in a multi-party communication session. 
7103668 B1
20060256810 A1
20080101338 A1
CN101390415B
WO2006074822A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145